    Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 1 of 11 Page ID #62




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    CARJUAN D. ADKINS, #326167,                         )
                                                        )
                  Plaintiff,                            )
                                                        )
    vs.                                                 )         Case No. 20-cv-00986-JPG
                                                        )
    RICHARD WATSON,                                     )
    TRINITY SERVICE GROUP,                              )
    DR. DAVID, DAVID MARCOWITZ,                         )
    and JOHN DOES,                                      )
                                                        )
                  Defendants.                           )

                                   MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Carjuan Adkins, a detainee at St. Clair County Jail (“Jail”), filed a Complaint

pursuant to 42 U.S.C. § 1983. (Doc. 1, pp. 1-25). He challenges the unconstitutional conditions

of his confinement at the Jail. (Id. at 8-15). Plaintiff seeks money damages from the defendants.1

(Id. at 16-17).

          The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




1
  Plaintiff also requested release from custody in the Complaint. (Doc. 1, p. 16-17). However, Court denied
this request on September 28, 2020. (Doc. 7).

                                                    1
 Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 2 of 11 Page ID #63




                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 8-15): Plaintiff has

been subjected to unconstitutional conditions of confinement at the Jail since January 10, 2020.

(Id. at 12). Sheriff Richard Watson allows detainees to purchase and smoke e-cigarettes, despite

a general prohibition against smoking. E-cigarettes are available for purchase at the Trinity

Services Group (TSG) Commissary. (Id. at 10). Plaintiff claims that his direct and secondhand

exposure to e-cigarette smoke has caused him to develop high blood pressure. He also blames

secondhand vapor for the transmission of coronavirus at the Jail. He alleges that poor ventilation,

overcrowding, and communal living have also contributed to the spread of the virus.

       Following his first exposure to a COVID-positive inmate in June 2020, Plaintiff was placed

in quarantine for seven (7) days. (Id. at 14). He suffered from massive migraines, a sinus infection,

difficulty breathing, tinnitus, a dental infection, and hypertension during this time period. Nurses

did not conduct regular temperature checks or provide medication for these symptoms. When

Plaintiff reported his symptoms to Dr. Marcowitz and requested COVID testing, his request was

denied until he eventually tested positive for the virus on September 11, 2020. (Id.). On that date,

he was housed in the A-Block Dayroom, where he was forced to sleep on the floor amidst insects,

black mold, and other inmates. Sheriff Watson, the Jail Administration/Staff, Jail Nurses, and

Dr. Marcowitz took inadequate steps to prevent, diagnose, and contain the virus. (Id. at 9-11). Jail

staff were provided with masks and gloves to prevent infection, but inmates were not. (Id. at 12).

Incoming inmates were not tested for COVID-19, separated from one another, or allowed to use

protective gear. As a result, eighty-one (81) inmates were diagnosed with COVID-19, and three

(3) died from it as of September 2020.




                                                 2
 Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 3 of 11 Page ID #64




       The Jail has also provided Plaintiff with inadequate medical care for numerous mental

health conditions. (Id. at 18). On July 21, 2020, Plaintiff’s legal mail was opened by an unknown

individual, and Plaintiff blames Sheriff Watson for this mail interference. (Id. at 8, 14-15).

Plaintiff also claims that he has been facing unspecified acts of retaliation from unspecified staff

members. (Id. at 17).

                                     Preliminary Dismissals

       Plaintiff mentions numerous individuals in the statement of his claim but does not name

them as defendants in the Complaint. The individuals include, but are not limited to, C/O M.

Ripperd, C/O Sims, C/O Lavonte, Lieutenant Collins, Ms. Chambers, the Jail, and Wexford Health

Service. The Court will not treat these individuals as defendants. See Myles v. United States,

416 F.3d 551, 551–52 (7th Cir. 2005) (defendants must be “specif[ied] in the caption”). Any

claims against them should be considered DISMISSED without prejudice.

       Plaintiff names Dr. David in the case caption of the Complaint but does not mention this

individual in connection with any claims. Plaintiff cannot state a claim against a defendant merely

by listing him or her in the case caption. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

Therefore, Dr. David shall be DISMISSED without prejudice.

       Finally, Plaintiff refers generically to groups of unknown defendants as “John Does” in the

case caption and as “Jail Administration/Staff” and “Jail Nurses” in the body of the Complaint.

He cannot state a claim against any particular individuals under Section 1983 by referring to groups

of defendants as “John Does” in the case caption or statement of his claim. (Doc. 1, p. 3). Plaintiff

must refer to each defendant individually in the case caption and throughout the Complaint.

Having failed to do so, “John Does” are DISMISSED without prejudice.



                                                 3
    Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 4 of 11 Page ID #65




                                                Discussion

          Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated counts:

          Count 1:        Fourteenth or Eighth Amendment claim against Sheriff Watson and
                          TSG Commissary for instituting a policy, custom, or practice of
                          allowing e-cigarettes at the Jail.

          Count 2:        Fourteenth or Eighth Amendment claim against Sheriff Watson for
                          subjecting Plaintiff to unconstitutional conditions of confinement,
                          including exposure to e-cigarette smoke, overcrowding, insects, and
                          mold.

          Count 3:        Fourteenth or Eighth Amendment claim against Sheriff Watson and
                          Dr. Marcowitz for exposing Plaintiff to conditions of confinement
                          that posed a substantial risk of serious harm caused by the novel
                          coronavirus, including exposure to COVID-positive inmates, denial
                          of protective gear, and denial of adequate testing for the virus.

          Count 4:        Fourteenth or Eighth Amendment claim against Dr. Marcowitz for
                          denying Plaintiff adequate medical care for symptoms of COVID-
                          19, following Plaintiff’s development of symptoms in June 2020.

          Count 5:        Fourteenth or Eighth Amendment claim against the Jail for denying
                          Plaintiff adequate mental health treatment.

          Count 6:        First and/or Fourteenth Amendment claim against Sheriff Watson
                          for interfering with Plaintiff’s mail on or around July 21, 2020.

          Count 7:        First Amendment retaliation claim against unspecified individuals
                          for unspecified acts.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed herein is considered dismissed without prejudice as

inadequately pled under Twombly.2




2
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     4
 Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 5 of 11 Page ID #66




                                        Counts 1 through 4

        The Fourteenth Amendment’s objective unreasonableness standard governs a pretrial

detainee’s claims for unconstitutional conditions of confinement and denial of medical care.

Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019); Miranda v. County of Lake, 900 F.3d 335 (7th

Cir. 2018) (applying objective unreasonableness standard to a variety of conditions-of-

confinement claims). The Eighth Amendment’s deliberate indifference standard governs the same

claims brought by a convicted person. See Farmer v. Brennan, 511 U.S. 825, 834 (1994). To state

a claim under both standards, Plaintiff must set forth allegations demonstrating each defendant’s

personal involvement in a constitutional deprivation. West v. Atkins, 487 U.S. 42 (1988). Plaintiff

has satisfied both standards for each claim. He describes conditions that are sufficiently serious

and defendants who acted objectively unreasonable or deliberately indifferent in response to said

conditions. Accordingly, Counts 1 through 4 shall receive further review against the defendants

named in connection with each claim above.

                                              Count 5

        Plaintiff asserts that the Jail denied him adequate mental health treatment. However, the

Jail is not a “person” subject to suit under Section 1983; it is not even a legal entity. Smith v. Knox

Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Powell v. Cook Cnty. Jail, 814 F. Supp. 757, 758

(N.D. Ill. 1993). Because Plaintiff names no person in connection with this claim and also provides

no other allegations in support of it, Count 5 shall be dismissed without prejudice for failure to

state a claim for relief.

                                              Count 6

        Although Plaintiff names Sheriff Watson in connection with the mail interference claim in

Count 6, Plaintiff admittedly has no idea who was responsible for interfering with his legal mail



                                                  5
 Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 6 of 11 Page ID #67




on July 21, 2020. Section 1983 creates a cause of action based on personal liability and predicated

upon fault; thus, “to be liable under [Section] 1983, an individual defendant must have caused or

participated in a constitutional deprivation.” Pepper v. Village of Oak Park, 430 F.3d 809, 810

(7th Cir. 2005). In other words, to survive screening, Plaintiff must identify a particular defendant

who acted or failed to act in a way that caused a deprivation of his constitutional rights. When a

plaintiff does not know the name of a particular defendant, he may use a generic designation in

place of that individual (“John Doe” or “Jane Doe”) in the case caption and when referring to the

individual in the statement of his claim. The “John Doe” or “Jane Doe” designation should refer

to a single individual, and Plaintiff should consistently use it throughout the Complaint. Having

admittedly named the wrong person in connection with this claim, Count 6 shall be dismissed

without prejudice.

                                               Count 7

        A First Amendment retaliation claim requires a plaintiff to show that (1) he engaged in

constitutionally protected speech, (2) he suffered a deprivation likely to deter protected speech,

and (3) his protected speech was a motivating factor in the defendant’s actions. Antoine v. Ramos,

497 Fed. Appx. 631, 634 (7th Cir. 2012); Abrams v. Walker, 307 F.3d 650, 654 (7th Cir. 2002).

Plaintiff’s allegations are too threadbare to support a retaliation claim against any of the

defendants. He does not refer to the constitutionally protected speech or any retaliatory acts on

the part of any individual defendant(s). Count 7 shall be dismissed without prejudice for failure

to state a claim.

                                      Recruitment of Counsel

        Plaintiff’s Motion for Recruitment of Counsel (Doc. 5) is GRANTED. Although there is

no constitutional or statutory right to counsel in federal civil cases, the district court has discretion



                                                   6
 Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 7 of 11 Page ID #68




under 28 U.S.C. § 1915(e)(1) to recruit counsel for an indigent litigant. Ray v. Wexford Health

Sources, Inc., 706 F.3d 864, 866-67 (7th Cir. 2013); Romanelli v. Suliene, 615 F.3d 847, 851 (7th

Cir. 2010). The Court must consider whether the indigent plaintiff has made reasonable attempts

to secure counsel on his own. Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing Pruitt

v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)). If so, the Court must examine “whether the difficulty

of the case—factually and legally—exceeds the particular plaintiff’s capacity as a layperson to

coherently present it.” Navejar, 718 F.3d at 696 (quoting Pruitt, 503 F.3d at 655). Plaintiff is

indigent and in need of counsel to represent him, given his failed attempts to locate counsel, his

numerous mental health issues, his various medical conditions (including a recent diagnosis with

COVID-19), and the potentially urgent nature of his claims. The Court will randomly select

counsel through the Case Management/Electronic Case Filing (“CM/ECF”) system to represent

Plaintiff in pursuing the claims that survive preliminary review.

                                               Disposition

       IT IS ORDERED that the COMPLAINT (COUNTS 1, 2, 3, and 4) survives screening

under 28 U.S.C. § 1915A, as follows:

       •       COUNT 1 against RICHARD WATSON and TRINITY SERVICE GROUP;

       •       COUNT 2 against RICHARD WATSON;

       •       COUNT 3 against RICHARD WATSON and DR. MARCOWITZ;

       •       COUNT 4 against DR. MARCOWITZ.

       IT IS ORDERED that COUNTS 5, 6, and 7 are DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       The Clerk’s Office is DIRECTED to TERMINATE Defendants JOHN DOES and

DR. DAVID as parties in CM/ECF. All claims against these defendants are DISMISSED without


                                                 7
 Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 8 of 11 Page ID #69




prejudice. Because one or more claims involve the alleged denial of medical care, the Clerk’s

Office is DIRECTED to ENTER the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

       With respect to COUNTS 1, 2, 3 and 4, the Clerk of Court shall prepare for Defendants

RICHARD WATSON, TRINITY SERVICE GROUP, and DR. DAVID MARCOWITZ:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint (Doc. 1), and this Memorandum and Order to each Defendant’s place of employment

as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require the

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       IT IS ORDERED that, if a Defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work

address, or, if not known, Defendant’s last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants should only respond to the issues stated in this

Merits Review Order.



                                                 8
 Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 9 of 11 Page ID #70




                                     Assignment of Counsel

       For the reasons stated above, and in accordance with 28 U.S.C. § 1915(e)(1) and Local

Rule(s) 83.1(i) and 83.9(b), Attorney Steven S. Wasserman of Williams Venkin et al.,

St. Louis, Missouri, is ASSIGNED to represent Plaintiff in this civil rights case. On or before

November 30, 2020, assigned counsel shall enter his appearance. Attorney Wasserman is free to

share responsibilities with an associate who is also admitted to practice in this district court.

Assigned counsel must enter the case and make first contact with Plaintiff, explaining that an

associate may also be working on the case. Plaintiff should wait for his attorney to contact him in

order to allow counsel an opportunity to review the court file. The Clerk of Court is DIRECTED

to transmit this Order to Attorney Wasserman. The electronic case file is available through

CM/ECF.

       Now that counsel has been assigned, Plaintiff shall not personally file anything in this case,

except a pleading asking that he be allowed to have counsel withdraw from representation. If

counsel is allowed to withdraw at the request of Plaintiff, there is no guarantee the Court will

appoint other counsel to represent Plaintiff.

       Counsel is ADVISED to consult Local Rules 83.8-83.14 regarding pro bono case

procedures. Plaintiff and his counsel are ADVISED that if there is a monetary recovery in this

case (either by verdict or settlement), any unpaid out-of-pocket costs must be paid from the

proceeds. See SDIL-LR 3.1(c)(1). If there is no recovery in the case (or the costs exceed any

recovery), the Court has the discretion to reimburse expenses.

       Section 2.6 of this Court’s Plan for the Administration of the District Court Fund provides

for a degree of reimbursement of pro bono counsel’s out-of-pocket expenses, as funds are

available. The Plan can be found on the Court’s website, as well as the form motion for out-of-



                                                 9
Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 10 of 11 Page ID #71




pocket expenses and an Authorization/Certification for Reimbursement. Any motion for

reimbursement must be made within 30 days from the entry of judgment, or reimbursement will

be waived. See SDIL-LR 83.13. The funds available for this purpose are limited, however, and

counsel should use the utmost care when incurring out-of-pocket costs. In no event will funds be

reimbursed if the expenditure is found to be without a proper basis. The Court has no authority to

pay attorney’s fees in this case. No portion of a partial filing fee assessed pursuant to 28 U.S.C.

§ 1915 will be reimbursed. Assigned counsel may move for an exemption from PACER fees for

this case.

        The district court has entered into an agreement with attorney James P. Chapman and the

Illinois Institute for Community Law to consult with lawyers on issues in these cases, including

substantive and procedural questions (both legal and practical) and dealing with the client.

Mr. Chapman can be reached by phone at (312) 593-6998 or email at JamesPChapman@aol.com.

His services are available to you free of charge, as long as you are representing a prisoner pro bono

on a case in the district. In addition, the Court’s website, www.ilsd.uscourts.gov, includes a guide

for attorneys which is available to you as a resource. It is listed under “Forms” as “Attorney

Information - Guide for Attorneys Recruited to Represent Plaintiffs in Section 1983 Cases.”

The Court encourages you to consult it and Mr. Chapman as needed.

        As of this date, Plaintiff’s contact information is:

                                       Carjuan D. Adkins, #326167
                                          St. Clair County Jail
                                          700 North 5th Street
                                           Belleville, IL 62220

        IT IS SO ORDERED.
        DATED: November 12, 2020                               s/J. Phil Gilbert
                                                               J. PHIL GILBERT
                                                               United States District Judge


                                                  10
Case 3:20-cv-00986-JPG Document 12 Filed 11/13/20 Page 11 of 11 Page ID #72




                                            Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 11
